Name: Commission Regulation (EEC) No 232/89 of 30 January 1989 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 29/28 Official Journal of the European Communities 31 . 1 . 89 COMMISSION REGULATION (EEC) No 232/89 of 30 January 1989 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid ("*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION. OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 5 276 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . P) OJ No L 168, 1 . 7. 1988 , p. 7. O OJ No L 136, 26. 5 . 1987, p. 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . 31 . 1 . 89 Official Journal of the European Communities No L 29/29 ANNEX I 1 . Operation No ('): 1288 to 1294/88 2. Programme : 1988 3. Recipient (M) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Haiti, Ghana, Zaire, Bolivia, Chile 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (*): see list published in OJ No C 216 of .14. 8 . 1987, p. 3 (under II.A.6) 8 . Total quantity : 1 420 tonnes (1 945 tonnes of cereals) 9. Number of lots : one in seven parts : A : 1 260 tonnes ; B : 20 tonnes ; C : 60 tonnes ; D : 20 tonnes ; E : 20 tonnes ; F : 20 tonnes ; G : 20 tonnes) 10. Packaging and marking (4): Parts A, B, C, D and E : OOOO0) see list published in OJ No C 216 of 14. 8 . 1987, p. 3 (under II.B.2 i (a)) marking on the bags in letters at least 5 cm high :  Part A : 1 260 tonnes : 'ACTION N" 1288/88 / FARINE DE FROMENT / HAÃ TI / PROTOS / 81507 / PORT-AU-PRINCE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE'  Part B : 20 tonnes : 'ACTION No 1289/88 / WHEAT FLOUR / GHANA / PROSALUS / 85552 / SEFWI ASAFO VIA TAKORADI / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION'  Part C : 60 tonnes : 'ACTION N" 1290/88 / FARINE DE FROMENT / ZAÃ RE / CARITAS BELGICA / 80291 / KINSHASA VIA MATADI / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE'  Part D : 20 tonnes : 'ACTION N" 1291 /88 / FARINE DE FROMENT / ZAÃ RE / CARITAS BELGICA / 80292 / KANANGA VIA DAR ES SALAAM / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE'  Part E : 20 tonnÃ ©s : 'ACTION N" 1292/88 / FARINE DE FROMENT / ZAÃ RE / CARITAS BELGICA / 80293 / BUKAVU VIA DAR ES SALAAM / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE'  Part F : 20 tonnes : 'ACCIÃ N N ° 1293/88 / HARINA DE TRIGO / BOLIVIA / PROSALUS / 85550 / SUCRE VlA ARICA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA'  Part G : 20 tonnes : 'ACCIÃ N N ° 1294/88 / HARINA DE TRIGO / CHILE / DWH / 82801 / SANTIAGO DE CHILE VÃ A VALPARAÃ SO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  * 1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 . 3. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 14. 2. 1989 No L 29/30 Official Journal of the European Communities 31 . 1 . 89 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 2. 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5. to 31 . 3 . 1989 (c) (leadline for the supply :  22. Amount of die tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders Is) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 20. 1 . 1989, fixed by Commission Regulation (EEC) No 4067/88 in OJ No L 356, 23 . 12. 1988, p. 63 31 . 1 . 89 Official Journal of the European Communities No L 29/31 ANNEX II 1 . Operation Nos ('): 1295 to 1298/88 and 1299 to 1305/88 2. Programme : 1988 3. Recipient (u) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient Q : see OJ No C 103, 16. 4. 1987 5. Place or, country of destination : Brazil, El Salvador, Nicaragua, Dominican Republic, Uganda 6. Product to be mobilized : milled medium- grain rice (not parboiled) as defined in paragraph 2 of Annex A to Council Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987) 7. Characteristics and quality of die goods (J): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA10) 8 . Total quantity : 1 388 tonnes (3 331 tonnes of cereals) 9 . Number of lots : two (A : 420 tonnes ; B : 968 tonnes) A : 420 tonnes (in four parts) : A1 : 160 tonnes ; A2 : 100 tonnes ; A3 : 100 tonnes ; A4 : 60 tonnes B : 968 tonnes (in seven parts) : B1 : 50 tonnes ; B2 : 50 tonnes ; B3 : 30 tonnes ; B4 : 30 tonnes ; B5 : 30 tonnes ; B6 : 200 tonnes ; B7 : 578 tonnes 10. Packaging and marking (4): (Lot A : OOOC ®)) See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (c)) marking on the bags in letters at least 5 cm high : LOT A Part A1 : 160 tonnes : 'ACCIÃ N N ° 1245/88 / ARROZ / REPÃ BLICA DOMINICANA / OXFAM B / 80826 / SANTO DOMINGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' Part A2 : 100 tonnes : 'ACTION No 1296/88 / RICE / UGANDA / CARITAS GERMANY / 80481 / KAMPALA VIA MOMBASA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' Part A3 : 100 tonnes : 'ACTION No 1297/88 / RICE / UGANDA / CARITAS GERMANY / 80482 / KAMPALA VIA MOMBASA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' Part A4 : 60 tonnes : 'ACTION No 1298/88 / RICE / UGANDA / SSP / 81304 / KAMPALA VIA MOMBASA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBU ­ TION' LOT B Part B1 : 50 tonnes : 'ACÃ ÃO N? 1299/88 / ARROZ / BRASIL / DKW / 82344 / BELÃ M / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA' i Part B2 : 50 tonnes : 'ACÃ Ã O N? 1300/88 / ARROZ / BRASIL / DKW / 82345 / PAULISTA VIA RECIFE / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA' Part B3 : 30 tonnes : 'ACÃ AO N? 1301 /88 / ARROZ / BRASIL / DKW / 82346 / LAJEADO VIA PORTO ALEGRE / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTI ­ NADO Ã DISTRIBUIÃ Ã O GRATUITA* Part B4 : 30 tonnes : 'ACÃ Ã O N? 1302/88 / ARROZ / BRASIL / DKW / 82347 / NATAL / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' Part B5 : 30 tonnes : «ACÃ AO N? 1303/88 / ARROZ / BRASIL / DKW / 82348 / MANAUS / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' No L 29/32 Official Journal of the European Communities 31 . 1 . 89 Part B6 : 200 tonnes : 'ACCIÃ N N ° 1304/88 / ARROZ / EL SALVADOR / CATHWEL / 80127 / SAN SALVADOR VÃ A ACAJUTLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' Part B7 : 578 tonnes : 'ACCIÃ N N ° 1305/88 / ARROZ / NICARAGUA / DKW / 82352 / BLUEFIELDS VÃ A CORINTO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 . 3 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 14. 2. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 . 2. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 31 . 3. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders Q : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi, , B-1049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 20. 1 . 1989 fixed by Commission Regulation (EEC) No 4067/88 in OJ No L 356, 23. 12. 1988, p. 63 31 . 1 . 89 Official Journal of the European Communities No L 29/33 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R*. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8. 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. f7) Shipment to take place in 20-foot containers ; conditions FCL/LCL Shipper s-count-load and stowage (els). 0 The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. 0 The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (I0) Supply free-at-port-of-shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87, implies that the following costs at the port of shipment shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or FCL/LCL basis, all costs to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the successful tenderer is responsible for loading the containers on board the vessel designated by the recipient, the refund of the costs within the meaning of the said provisions does not include the THC,  should containers be used on LCL/FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense. (") The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.